Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 1 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 2 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 3 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 4 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 5 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 6 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 7 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 8 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 9 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 10 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 11 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 12 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 13 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 14 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 15 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 16 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 17 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 18 of 19
Case 20-00180-mdc    Doc 7-1 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                    Brief in Support of Motion Page 19 of 19
